Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

          THIS SECURITIES PURCHASE AGREEMENT, dated as of November 23, 2011
(this “Agreement”) is by and among Ark Restaurants Corp., a New York corporation
(the “Company”), and the Estate of Irving Hershkowitz (the “Seller”). The
Company and the Seller are collectively referred to herein as the “Parties,” and
each is a “Party.”

          WHEREAS, Seller owns approximately 293,000 shares of common stock, par
value $0.01 per share (the “Common Stock”), of the Company; and

          WHEREAS, the Company desires to purchase from the Seller, and the
Seller desires to sell to the Company, 250,000 shares of Common Stock (the
“Shares”) upon the terms and subject to the conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

Purchase and Sale of the Shares

          SECTION 1.01. Purchase and Sale of the Shares. At the Closing, upon
the terms and subject to the conditions set forth in this Agreement, the Seller
shall sell to the Company and the Company shall purchase from the Seller, the
Shares at a purchase price of $12.50 per Share (the “Acquisition”).

          SECTION 1.02. Payments. The total purchase price for the Shares shall
be Three Million One Hundred Twenty Five Thousand Dollars ($3,125,000) (the
“Purchase Price”), which amount shall be paid by the Company to the Seller in
accordance with the following schedule: (a) One Million Dollars ($1,000,000)
shall be payable upon the Closing of the Acquisition and (b) the balance shall
be payable in twenty-four (24) equal monthly installments of $88,541.67 each,
commencing on the later to occur of December 1, 2012 and the Closing, and ending
on November 1, 2014, pursuant to a promissory note, substantially in the form of
Exhibit A hereto (the “Note”). This Agreement and the Note are collectively
referred to herein as the “Loan Documents”). Any dividend or distribution paid
or payable to the Seller in respect of the Shares on or prior to the Closing
shall be credited to the payment of the Purchase Price due at Closing under
Section 1.02(a) above.

--------------------------------------------------------------------------------



ARTICLE II

Representations and Warranties of the Seller

          The Seller hereby represents and warrants to the Company, as of the
date of this Agreement and the Closing, as follows:

          SECTION 2.01. Authority; Execution and Delivery. The Seller has full
right, power and authority and has taken all required action necessary to permit
the Seller to execute and deliver this Agreement and to perform all of the
obligations contained herein and therein, and to execute, deliver and perform
all of the obligations contained in all other instruments or agreements required
hereby or incident or collateral hereto.

          SECTION 2.02. Enforceability. All action required to be taken by the
Seller in order to enter into this Agreement has been taken. This Agreement
constitutes the valid and legally binding obligation of the Seller, enforceable
against the Seller in accordance with its terms.

          SECTION 2.03. No Conflicts; Consents. Except as set forth in Section
4.04, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Seller in connection
with the consummation of the transactions contemplated by this Agreement.
Neither the execution, delivery nor performance of this Agreement by the Seller
conflicts with or violates the terms of or constitutes a breach of or a default
under any contract, mortgage, instrument or agreement to which the Seller is a
party or by which it or its properties may be bound.

          SECTION 2.04. Title and Estate Tax Liens. At the Closing, the Company
will acquire, upon payment of the Purchase Price, good and valid title to the
Shares free and clear of any liens, loans and encumbrances, other than the New
York State statutory lien for estate taxes (the “New York Lien”). The Federal
statutory lien for estate taxes (the “Federal Lien”) and the New York Lien are
referred to together as the “Estate Tax Liens”. All of the Shares have been duly
authorized and validly issued, are fully paid and non-assessable. At the
Closing, the Seller shall deliver to the Company the stock certificates
evidencing the Shares, accompanied by duly executed stock powers. None of the
Shares are or will be subject to any voting proxy, voting trust, voting
agreement or right of first offer, right of first refusal, right of co-sale or
similar right. The Estate Tax Returns (as defined below) constitute all of the
tax returns required to be filed by Seller in order to satisfy and discharge any
liability secured by the Estate Tax Liens. The payment of all amounts reflected
in the Estate Tax Returns shall satisfy and discharge in full any and all
liabilities secured by the Estate Tax Liens.

          SECTION 2.05. Proceedings. No suit, action, arbitration, order,
investigation or other proceeding is pending against the Seller which (a)
questions or challenges the validity of this Agreement or any action taken or to
be taken by the Seller pursuant to the terms hereof, or (b) if adversely
adjudicated, would reasonably be expected to prevent or materially affect the
ability of the Seller to perform its obligations hereunder.

          SECTION 2.06. Information. Seller understands that the Shares may
change in value after the execution of this Agreement and Seller confirms it has
received or has had full access to all the information it considers necessary or
appropriate to make an informed investment

2

--------------------------------------------------------------------------------



decision with respect to the sale of the Shares, including the Company’s
publicly available documents, which are available on the website of the
Securities and Exchange Commission (“SEC”) at www.sec.gov. Seller has not relied
on any other representations or information in making its investment decision,
whether written or oral, relating to the Company, its operations and/or its
prospects.

ARTICLE III

Representations and Warranties of the Company

          The Company hereby represents and warrants to Seller, as of the date
of this Agreement and the Closing, as follows:

          SECTION 3.01. Authority; Execution and Delivery. The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of New York and has full right, power and authority and has taken all required
action necessary to permit the Company to execute and deliver each of the Loan
Documents and to perform all of the obligations contained therein, and to
execute, deliver and perform all of the obligations contained in all other
instruments or agreements required thereby or incident or collateral thereto.

          SECTION 3.02. Enforceability. All action required to be taken by the
Company in order to enter into the Loan Documents has been taken. The Loan
Documents, when executed and delivered by the Company, each shall constitute the
valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms.

          SECTION 3.03. No Conflicts; Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Company in connection with the consummation of the transactions
contemplated by the Loan Documents, other than filings with the Securities and
Exchange Commission. Neither the execution, delivery nor performance of any of
the Loan Documents by the Seller conflicts with or violates the terms of or
constitutes a breach of or a default under any contract, mortgage, instrument or
agreement to which the Seller is a party or by which it or its properties may be
bound.

          SECTION 3.04. Proceedings. No suit, action, arbitration, order,
investigation or other proceeding is pending against the Company which (a)
questions or challenges the validity of any of the Loan Documents or any action
taken or to be taken by the Company pursuant to the terms thereof, or (b) if
adversely adjudicated, would reasonably be expected to prevent or materially
affect the ability of the Company to perform its obligations thereunder.

ARTICLE IV

Covenants and Other Agreements

          SECTION 4.01 Confidentiality. Any information (except the material
terms of the transactions contemplated hereunder and other publicly available or
freely usable material

3

--------------------------------------------------------------------------------



obtained from another source) respecting either Party or their respective
affiliates will be kept in strict confidence by the receiving Party and its
agents. Except as required by law, the receiving Party will disclose such
information only to its Affiliates, managers, officers, employees or agents and,
to the extent necessary, its attorneys, accountants, consultants and
professional advisors. All such persons shall be advised of the confidential
nature of the information and shall themselves be required by such party to keep
such information confidential.

          SECTION 4.02 Access to Information. Seller acknowledges that the
Company may be in possession of material nonpublic information regarding the
Company and, except in the case of fraud or willful misconduct, irrevocably
waives any claims against the Company and its officers, directors, employees,
agents or representatives that may arise from the Company’s possession of such
information and the Seller’s lack thereof in connection with the transaction
contemplated hereby.

          SECTION 4.03. Fees and Expenses. Except as otherwise set forth in this
Agreement, all expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such
expenses.

          SECTION 4.04. Estate Taxes. Seller shall file the United States Estate
(and Generation-Skipping Transfer) Tax Return (Form 706) with the Internal
Revenue Service and the New York State Estate Tax Return (Form ET-706) with
the New York State Department of Taxation and Finance (the “Estate Tax Returns”)
and pay all taxes reflected in the Estate Tax Returns within the time required
by law. Seller shall use its commercially reasonable efforts to obtain from the
Internal Revenue Service a discharge of the Federal Lien arising under
Section 6324(a) of the Internal Revenue Code as promptly as possible.

ARTICLE V

Closing

          SECTION 5.01. Time; Place. The closing of the purchase and sale of the
Shares (the “Closing”) will take place not later than five (5) days following
the satisfaction or waiver of the Closing Conditions. The “Closing Conditions”
shall consist solely of the following: (i) the Internal Revenue Service shall
have discharged the Federal Lien on the Shares arising under Section 6324(a) of
the Internal Revenue Code and a copy of such discharge shall have been furnished
to the Company and (ii) Seller shall have performed in all material respects the
covenants set forth in Section 4.04 hereof. Seller shall use its best efforts to
satisfy the Closing Conditions as promptly as possible. At the Closing, (i)
Seller shall deliver to the Company a certificate dated the Closing Date duly
signed by Seller stating that the Closing Conditions have been satisfied and the
representations and warranties of the Seller contained in this Agreement are
true and correct as of the Closing Date, (ii) Seller shall transfer to the
Company clear and marketable title to the Shares, free and clear of any and all
liens, claims, encumbrances and adverse interests of any kind other than the New
York Lien, by delivering to the Company the certificates for the Shares in
negotiable form, duly endorsed in blank, or with stock transfer powers executed
and attached thereto, and (iii) the Company shall deliver to Seller (A) the sum
of $1,000,000 by wire transfer to an account designated by Seller and (B) the
Note, duly

4

--------------------------------------------------------------------------------



executed by an authorized officer of the Company, together with any payments due
under the Note at the time of the Closing, if any.

          SECTION 5.02 Termination. In the event the Internal Revenue Service
shall not have discharged the Federal Lien on the Shares arising under Section
6324(a) of the Internal Revenue Code by the third anniversary of this Agreement,
either the Company or the Seller may elect to terminate this Agreement by
providing written notice of termination to the other party.

ARTICLE VI

Indemnification and Release

          SECTION 6.01. Indemnification. The Seller and the Company each shall
hold harmless and indemnify the other Party from and against, and shall
compensate and reimburse the other Party for, any loss, damage, injury,
liability, claim, demand, settlement, judgment, award, fine, penalty or charge
which is suffered or incurred by the other Party or to which the other Party may
otherwise become subject and which arises from or as a result of, or is
connected with any breach of any representation, warranty, covenant or other
agreement made by the indemnifying Party in this Agreement, provided that (i)
the aggregate liability of the Seller hereunder shall in no event exceed the
amount of the Purchase Price actually received by the Seller (provided that this
limitation shall not apply to any liability for taxes), (ii) except in the case
of indemnification for claims of third parties, neither Party shall be liable
for any special, indirect, consequential, punitive, exemplary or incidental
damages, and (iii) the Company shall not have the right of offset, deduction or
recoupment with respect to the Note for any claims or damages arising hereunder
unless and until its right to same shall have been established by the final
determination of a court of competent jurisdiction, not subject to further
appellate review. In addition, and without limiting the foregoing, the Seller
shall hold harmless and indemnify the Company from and against, and shall
compensate and reimburse the Company for, any loss, damage, injury, liability,
claim, demand, settlement, judgment, award, fine, penalty or charge which is
suffered or incurred by the Company or to which the Company may otherwise become
subject and which arises from or as a result of, or is connected with any
liability or obligation of the Seller for any federal, state or local estate tax
imposed by any court, administrative agency, or governmental or regulatory
authority or instrumentality.

ARTICLE VII

General Provisions

          SECTION 7.01. Assignment. This Agreement and the rights and
obligations hereunder shall not be assignable or transferable by any Party
(including by operation of law or otherwise) without the prior written consent
of the other Party, except that this Agreement and the Note and any rights
hereunder and thereunder may be assigned or transferred by the Seller to the
beneficiaries of the estate. Any attempted assignment in violation of this
Section 7.01 shall be void.

5

--------------------------------------------------------------------------------



          SECTION 7.02. No Third-Party Beneficiaries. The terms and provisions
of this Agreement are intended solely for the benefit of the Parties and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any person, other than the Parties and such assigns, any
legal or equitable rights hereunder.

          SECTION 7.03. Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the courts of
the State of New York and of the United States in the State of New York, sitting
in New York County, in addition to any other remedy to which they are entitled
in accordance herewith.

          SECTION 7.04. Notices. All notices, requests and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed given (i) when delivered personally, (ii) on the second business day
after being mailed by certified or registered mail, return receipt requested,
(iii) the next business day after delivery to a recognized overnight carrier, or
(iv) upon transmission and confirmation of receipt by a facsimile operator if
sent by facsimile, to the Parties at the following addresses or facsimile
numbers (or to such other address or facsimile number as such party may have
specified by notice given to the other Party pursuant to this provision):

 

 

 

 

 

(i) if to the Seller,

 

 

 

 

 

Estate of Irving Hershkowitz

 

 

c/o Big Geyser Inc.

 

 

57-65 48th Street

 

 

Maspeth, New York 11378

 

 

Attn: Lewis Hershkowitz, Executor

 

 

Telecopy: (718) 821-7676

 

 

 

 

with a copy to:

 

 

 

 

 

Meltzer, Lippe, Goldstein & Breitstone, LLP

 

 

190 Willis Avenue

 

 

Mineola, New York 11501

 

 

Attn: Ira R. Halperin, Esq.

 

 

Telecopy: (516) 747-0653

 

 

 

 

 

(ii) if to the Company,

 

 

 

 

 

Ark Restaurants Corp.

 

 

85 Fifth Avenue

 

 

New York, New York 10003

 

 

Attn: Chief Financial Officer

 

 

Telecopy: (212) 206-8814

6

--------------------------------------------------------------------------------




 

 

 

 

with a copy to:

 

 

 

 

Ellenoff Grossman & Schole LLP

 

 

150 East 42nd Street, 11th Floor

 

 

New York, New York 10017

 

 

Attn: Geoffrey W. Parnass, Esq.

 

 

Telecopy: (212) 370-7889

          SECTION 7.05. Interpretation; Exhibits and Schedules; Certain
Definitions. This Agreement will be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All Exhibits annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit but not
otherwise defined therein shall have the meaning as defined in this Agreement.

          SECTION 7.06. Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed,
by PDF, facsimile or original signatures, by each of the Parties and delivered
to the other Party.

          SECTION 7.07. Entire Agreement. This Agreement and the Note along with
the Exhibits thereto, contains the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter. None of the
Parties shall be liable or bound to any other Party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

          SECTION 7.08. Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other persons or circumstances. Upon such a determination, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

          SECTION 7.09. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflicts of law principles thereof.

          SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR

7

--------------------------------------------------------------------------------



INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

          SECTION 7.11. Further Assurances; Cooperation. At any time or from
time to time after the date hereof, the Parties will execute and deliver to the
other Party such other documents and instruments, provide such materials and
information and take such other actions as the other Party may reasonably
request to consummate the transactions contemplated by this Agreement and
otherwise to cause the other Party to fulfill its obligations under this
Agreement and the transactions contemplated hereby. Each Party agrees to use
commercially reasonable efforts to cause the conditions to its obligations to
consummate the transactions contemplated hereby to be satisfied.

          SECTION 7.12. Representation by Counsel. Each Party represents and
agrees with each other that it has been represented by or had the opportunity to
be represented by independent counsel of its own choosing, and that it has had
the full right and opportunity to consult with its respective attorney(s) to the
extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such Party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.

[Signature page follows]

8

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company and the Seller have duly executed this
Agreement as of the date first written above.

 

 

 

 

 

ARK RESTAURANTS CORP.

 

 

 

 

 

By:

/s/ Michael Weinstein

 

 

--------------------------------------------------------------------------------

 

 

Name:

Michael Weinstein

 

 

Title:

Chief Executive Officer

 

 

 

 

 

ESTATE OF IRVING HERSHKOWITZ

 

 

 

 

 

By:

/s/ Lewis Hershkowitz

 

 

--------------------------------------------------------------------------------

 

 

Lewis Hershkowitz, Executor


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF PROMISSORY NOTE

--------------------------------------------------------------------------------